Name: 2001/33/EC: Council Decision of 19 December 2000 on the signing of an Agreement in the form of an Exchange of Letters between the European Community and Ukraine concerning the extension and amendment of the Agreement between the European Economic Community and Ukraine on trade in textile products initialled on 5 May 1993, as last amended by the Agreement in the form of an Exchange of Letters initialled on 15 October 1999 and authorising its provisional application
 Type: Decision
 Subject Matter: European construction;  leather and textile industries;  Europe
 Date Published: 2001-01-18

 Avis juridique important|32001D00332001/33/EC: Council Decision of 19 December 2000 on the signing of an Agreement in the form of an Exchange of Letters between the European Community and Ukraine concerning the extension and amendment of the Agreement between the European Economic Community and Ukraine on trade in textile products initialled on 5 May 1993, as last amended by the Agreement in the form of an Exchange of Letters initialled on 15 October 1999 and authorising its provisional application Official Journal L 016 , 18/01/2001 P. 0001 - 0002Council Decisionof 19 December 2000on the signing of an Agreement in the form of an Exchange of Letters between the European Community and Ukraine concerning the extension and amendment of the Agreement between the European Economic Community and Ukraine on trade in textile products initialled on 5 May 1993, as last amended by the Agreement in the form of an Exchange of Letters initialled on 15 October 1999 and authorising its provisional application(2001/33/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) The Commission has negotiated on behalf of the Community a bilateral Agreement in the form of an Exchange of Letters to extend and amend the existing Agreement between the European Economic Community and Ukraine on trade in textile products(1) and Protocols thereto.(2) The Agreement in the form of an Exchange of Letters was initialled on 2 October 2000.(3) The Agreement in the form of an Exchange of Letters should be signed on behalf of the Community.(4) This Agreement in the form of an Exchange of Letters should - considering the provisions on increases of quotas in 2000 - be applied on a provisional basis as soon as possible before the end of 2000, pending completion of the relevant procedures for its formal conclusion, subject to reciprocity,HAS DECIDED AS FOLLOWS:Article 1The signature of the Agreement in the form of an Exchange of Letters between the European Community and Ukraine concerning the extension and amendment of the Agreement between the European Economic Community and Ukraine on trade in textile products initialled on 5 May 1993, as last amended by the Agreement in the form of an Exchange of Letters initialled on 15 October 1999, is hereby approved on behalf of the European Community, subject to the Council Decision concerning the conclusion of the said Agreement.The text of the Agreement is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in the form of an Exchange of Letters on behalf of the Community, subject to its conclusion.Article 3The Agreement in the form of an Exchange of Letters shall be applied on a provisional basis from 1 November 2000 pending its formal conclusion and subject to reciprocal provisional application of the Exchange of Letters by Ukraine.Article 41. The Commission, in accordance with the procedure referred to in Article 17 of Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries(2), may suspend the application of the double-checking regime to certain products, after consultations with Ukraine under Article 2(1), last subparagraph of the Agreement on trade in textile products, as amended by point 3.4 of this Agreement in the form of an Exchange of Letters.2. The Commission shall, in accordance with the procedure referred to in Article 17 of Regulation (EEC) No 3030/93, adopt the measures provided for in point 6 of this Agreement in the form of an Exchange of Letters, consisting of reinstating the quota-regime applicable during the year 2000 in case of non-application by Ukraine of the tariff rates described in paragraph 4 of this Agreement in the form of an Exchange of Letters.Done at Brussels, 19 december 2000.For the CouncilThe PresidentJ. Glavany(1) OJ L 123, 17.5.1994, p. 718.(2) OJ L 275, 8.11.1993, p. 1. Regulation as last amended by Commission Regulation (EC) No 1987/2000 (OJ L 237, 21.9.2000, p. 24).